DETAILED ACTION
This is in response to communication filed on 12/18/2020.
Status of Claims
Claims 1 – 23 are pending, of which claims 1, 8, and 16 are in independent form.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejections to the claims under 35 USC 112.
	Note, however, that the examiner finds no instances of the word ‘sum’ in Applicant’s description (only in the claims).  Therefore, claim language to a ‘dimensional sum’ is given its broadest reasonable interpretation.
Claim 1 recites the limitation "the plurality of memory elements" in the newly added limitation.  There is insufficient antecedent basis for this limitation in the claim.  Earlier in claim 1 is ‘a plurality of elements,’ but not memory elements.
Claim 19 recites the limitation "the at least one dimensional threshold" in lines 4 and 6 of the amended claim.  There is insufficient antecedent basis for these limitations in the claim.  Earlier in claim 16 is ‘at least one corresponding maximum dimensional parameter,’ but not ‘threshold.’

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bajenaru et al., U.S. Patent Application 2013/0007419 (hereinafter referred to as Bajenaru) in view of Choquette, U.S. Patent Application 2007/0106883 (hereinafter referred to as Choquette), further in view of Russell, U.S. Patent Application 2013/0215235 (hereinafter referred to as Russell)..

Claim group 16 – 23 is the most specific claim group.  Therefore for brevity sake, detailed rejections are provided for claims 16 – 23.  All other claim groups have corresponding and/or broader claim language.  Therefore, the rejections of claims 16 – 23 below also apply to their corresponding claims.

Referring to claim 1, claim 16 recites the corresponding limitations as that of claim 1.  Therefore, the rejection of claim 16 applies to claim 1.  

Note, claim 2 recites the corresponding limitations of claim 17.  Therefore, the rejection of claim 17 applies to claim 2.

Note, claim 3 recites the corresponding limitations of claim 18.  Therefore, the rejection of claim 18 applies to claim 3.

Note, claim 4 recites the corresponding limitations of claim 19.  Therefore, the rejection of claim 19 applies to claim 4.

Note, claim 5 recites the corresponding limitations of claim 20.  Therefore, the rejection of claim 20 applies to claim 5.

Note, claim 6 recites the corresponding limitations of claim 21.  Therefore, the rejection of claim 21 applies to claim 6.

Note, claim 7 recites the corresponding limitations of claim 22.  Therefore, the rejection of claim 22 applies to claim 7.

Referring to claim 8, claim 16 recites the corresponding limitations as that of claim 8.  Therefore, the rejection of claim 16 applies to claim 8.  

Note, claim 9 recites the corresponding limitations of claim 17.  Therefore, the rejection of claim 17 applies to claim 9.

Note, claim 10 recites the corresponding limitations of claim 18.  Therefore, the rejection of claim 18 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 19.  Therefore, the rejection of claim 19 applies to claim 11.

Note, claim 12 recites the corresponding limitations of claim 20.  Therefore, the rejection of claim 20 applies to claim 12.

Note, claim 13 recites the corresponding limitations of claim 21.  Therefore, the rejection of claim 21 applies to claim 13.

Note, claim 14 recites the corresponding limitations of claim 22.  Therefore, the rejection of claim 22 applies to claim 14.

Note, claim 15 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 15.

Referring to claim 16, Bajenaru discloses “A digital signal processor system comprising: a memory” (Fig. 1 and [0024] DSP); “and a digital signal processor for reading from and writing to the memory” (Fig. 1 numbers (1) - (7) show read and write to and from external memory 161, L2 cache 130, and L1 memory 123 and [0024] DSP includes CPU 110), “the digital signal processor comprising: a CPU configured to fetch a block of data comprising a plurality of memory elements” (Fig. 1 and [0024] - [0026] DSP includes CPU 110 accesses data from data cache 123 and/or external memory 161. [0009] decoupling data entries into separate byte arrays); and “to calculate a predicate to disable at least one of the elements to create a disabled portion of the block of data and to enable a remainder of the elements to create an enabled portion, the disabled portion corresponding to one or more of the plurality of memory elements outside of an area” (Fig. 9 along with [0069] and [0076] zeroing-out based on the masking of selection comparisons with a threshold); “wherein the CPU is configured to write only the enabled portion of the block of data to memory” (claim 9 copying each of a predetermined number of bits of a source data register into a corresponding section of a destination register).
Bajenaru does not appear to explicitly disclose “a streaming address generator.” 
However, Choquette discloses “a streaming address generator configured to calculate a predicate to disable at least one of the elements to create a disabled portion of the block of data and to enable a remainder of the elements to create an enabled portion” ([0057]-[0059] mask generator 34 generates masks for streaming store instructions).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bajenaru and Choquette before him or her, to modify the teachings of Bajenaru to include the teachings of Choquette so that a streaming address generator calculates a predicate to disable a portion of a block of data and enable a remaining portion.
The motivation for doing so would have been to provide streaming load and streaming store instructions that can efficiently load, store, or move a block of data that is not aligned to memory-line boundaries (as described by Choquette in [0012]).
Neither Bajenaru nor Choquette appears to explicitly disclose “the disabled portion corresponding to one or more of the plurality of memory elements outside of an area defined in at least one dimension by at least one corresponding maximum dimensional parameter.”
However, Russell discloses “the disabled portion corresponding to one or more of the plurality of memory elements outside of an area defined in at least one dimension by at least one corresponding maximum dimensional parameter” ([0037] and [0045] multi-dimensional data and masking when depth data exceeds a threshold). 
Bajenaru, Choquette, and Russell are analogous art because they are from the same field of endeavor, which is masking of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bajenaru, Choquette, and Russell before him or her, to modify the teachings of Bajenaru and Choquette to 
The motivation for doing so would have been to provide a means for more efficiently processing visual data by masking off unnecessary data.  As described by Russell in [0044] - [0045] this can provide enhancements in video composing.
Therefore, it would have been obvious to combine Russell with Bajenaru and Choquette to obtain the invention as specified in the instant claim.

	As per claim 17, Bajenaru discloses “to calculate the predicate by calculating a first difference between a first maximum” “parameter” “and first” “sum” and, “if the first” “sum is greater than the first maximum” “parameter, disabling a first number of elements in the block equaling the difference” ([0004] Many computing applications require selection of the K greatest (or least) numbers from a list of length N.  Fig. 7 and [0056] an inner loop and [0059] process considers count, K and iteration values and [0067] setting entries to zero).
	Bajenaru does not appear to explicitly disclose “the streaming address generator” calculating the predicate.
However, Choquette discloses “the streaming address generator” calculating a predicate ([0057]-[0059] mask generator 34 generates masks for streaming store instructions).
Bajenaru and Choquette are analogous art because they are from the same field of endeavor, which is masking store instructions.

The motivation for doing so would have been to provide streaming load and streaming store instructions that can efficiently load, store, or move a block of data that is not aligned to memory-line boundaries (as described by Choquette in [0012]).
Neither Bajenaru nor Choquette appears to explicitly disclose a maximum dimensional parameter of the at least one maximum dimensional parameter and a dimensional sum used in the calculation of a predicate.
However, Russell discloses using a DSP for dimensional imaging ([0079]) wherein a maximum dimensional parameter and a dimensional sum used in the calculation of a predicate ([0037] and [0045] multi-dimensional data and masking when depth data exceeds a threshold).
Bajenaru, Choquette, and Russell are analogous art because they are from the same field of endeavor, which is masking of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bajenaru, Choquette, and Russell before him or her, to modify the teachings of Bajenaru and Choquette to include the teachings of Russell so that a dimensional parameter and a dimensional sum are used to calculate a predicate.

Therefore, it would have been obvious to combine Russell with Bajenaru and Choquette to obtain the invention as specified in the instant claim.

	As per claim 18, this claim recites the corresponding limitations of claim 17.  Therefore, the rejection of claim 17 applies to claim 18.  Note that claim 18 only duplicates claim 17 and accomplishes the same predicate calculation, only in a second dimension.  As described in Russell, three dimensional data is gathered and processed.  Thus, Russell describes and/or suggests a second maximum dimensional parameter and a second dimensional sum used in the calculation of a predicate.
	Further, as learned from In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960) duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, calculating a predicate for a second dimension would not produce an unexpected result.

	As per claim 19, the newly added limitations of “The streaming address generator is configured to calculate the predicate by: calculating a first difference between a first maximum dimension parameter of the at least one dimensional threshold for a first dimension and a first dimensional sum for the first dimension, calculating a second difference between a second maximum dimension parameter of the at least one dimensional threshold for a second dimension and a second 
Further, claim 19 states “and disabling a number of elements that is less than the sum of the first and second differences.”  As above, Applicant’s specification provides no discussion of a ‘sum.’  Further, Applicant newly introduces a term “the at least one dimensional threshold,” which has no antecedent basis.
  Therefore, the examiner will attempt to consider this claim as best understood, utilizing the broadest reasonable interpretation of these limitations.  As above, in the rejections of claims 17 and 18, Bajenaru discloses disabling entries based on a count, threshold (Fig. 7 and its description).  Also, as above, Russell discloses multi-dimensional data and masking when depth data exceeds a threshold ([0037] and [0045]).  Thus, if a number of elements is less than the threshold, the disabled number of elements will be less than the sum of the differences.
Bajenaru, Choquette, and Russell are analogous art because they are from the same field of endeavor, which is masking of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bajenaru, Choquette, and Russell before him or her, to modify the teachings of Bajenaru and Choquette to include the teachings of Russell so that a dimensional parameter and a dimensional sum are used to calculate a predicate.
The motivation for doing so would have been to provide a means for more efficiently processing visual data by masking off unnecessary data.  As described by Russell in [0044] - [0045] this can provide enhancements in video compositing.


	As per claim 20, Bajenaru discloses “to determine a count of the plurality of elements, if an iteration count of an inner-most loop is less than or equal to the count, to calculate a difference between the iteration count of the inner-most loop and the count, and to disable a number of elements equaling the difference” ([0004] Many computing applications require selection of the K greatest (or least) numbers from a list of length N. [0056] Fig. 7 is an inner loop and [0059] process considers count, K and iteration values and [0067] setting entries to zero).
Bajenaru does not appear to explicitly disclose “the streaming address generator” calculating the predicate.
However, Choquette discloses “the streaming address generator” calculating a predicate ([0057]-[0059] mask generator 34 generates masks for streaming store instructions).
As above, Bajenaru, Choquette, and Russell are analogous art because they are from the same field of endeavor, which is masking of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bajenaru, Choquette, and Russell before him or her, to modify the teachings of Bajenaru and Choquette to include the teachings of Russell so that a dimensional parameter and a dimensional sum are used to calculate a predicate.

Therefore, it would have been obvious to combine Russell with Bajenaru and Choquette to obtain the invention as specified in the instant claim.

	As per claim 21, Bajenaru does not appear to explicitly disclose “the streaming address generator is configured to calculate the predicate when the stream is opened.”
	However, Choquette discloses “the streaming address generator is configured to calculate the predicate when the stream is opened” ([0058] mask generator 34 generates data masks).
As above, Bajenaru, Choquette, and Russell are analogous art because they are from the same field of endeavor, which is masking of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bajenaru, Choquette, and Russell before him or her, to modify the teachings of Bajenaru and Choquette to include the teachings of Russell so that a dimensional parameter and a dimensional sum are used to calculate a predicate.
The motivation for doing so would have been to provide a means for more efficiently processing visual data by masking off unnecessary data.  As described by Russell in [0044] - [0045] this can provide enhancements in video compositing.
Therefore, it would have been obvious to combine Russell with Bajenaru and Choquette to obtain the invention as specified in the instant claim.

	As per claim 22, Bajenaru does not appear to explicitly disclose “the streaming address generator is configured to calculate the predicate for any streaming load or store instructions that advance a streaming address register.”
	However, Choquette discloses “the streaming address generator is configured to calculate the predicate for any streaming load or store instructions that advance a streaming address register” ([0053] - [0054] streaming store instruction with store offset SOFF, [0060] SOFF incremented if end of block not reached).
As above, Bajenaru, Choquette, and Russell are analogous art because they are from the same field of endeavor, which is masking of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bajenaru, Choquette, and Russell before him or her, to modify the teachings of Bajenaru and Choquette to include the teachings of Russell so that a dimensional parameter and a dimensional sum are used to calculate a predicate.
The motivation for doing so would have been to provide a means for more efficiently processing visual data by masking off unnecessary data.  As described by Russell in [0044] - [0045] this can provide enhancements in video compositing.
Therefore, it would have been obvious to combine Russell with Bajenaru and Choquette to obtain the invention as specified in the instant claim.

	As per claim 23, Bajenaru discloses “the CPU is configured to, when receiving a vector store instruction,” generate a predicate and storing the predicate in “a different Fig. 2 register file 21 and control registers 13.  [0037] – [0038] for store instructions, address generation is performed and address modifications are written to a register file).
	Bajenaru does not appear to explicitly disclose “the streaming address generator”
	However, Choquette discloses “the streaming address generator” ([0058] mask generator 34 generates data masks).
	Neither Bajenaru nor Choquette appears to explicitly disclose “move the predicate from a predicate streaming address register in the streaming address generator.”
	However, as learned from In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), it is obvious to shift the location of an item if the function is unchanged.  In this case, it would have been obvious to move the mask to another register and to outside of the streaming address generator.  This would provide a means for freeing up the streaming address register to receive a next predicate for a next process.  Therefore, it would have been obvious to modify Bajenaru/Choquette so that the CPU “move[s] the predicate from a predicate streaming address register in the streaming address generator.”
As above, Bajenaru, Choquette, and Russell are analogous art because they are from the same field of endeavor, which is masking of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bajenaru, Choquette, and Russell before him or her, to modify the teachings of Bajenaru and Choquette to 
The motivation for doing so would have been to provide a means for more efficiently processing visual data by masking off unnecessary data.  As described by Russell in [0044] - [0045] this can provide enhancements in video compositing.
Therefore, it would have been obvious to combine Russell with Bajenaru and Choquette to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues, on page 9, that Bajenaru “is unrelated to writing data to memory” and does not teach "disabled portion corresponding to one or more of the plurality of memory elements outside of an area defined in at least one dimension by at least one corresponding maximum dimensional parameter," as recited in claim 1.  Applicant also states that “one of ordinary skill in the art, however, would not combine Russell with Bajenaru and Choquette at least because Russell is not analogous art.”
The examiner disagrees.  First, Bajenaru discloses storing results after masking (claim 9).  Second, as Applicant states, Russell is relied on for the teaching of "disabled portion corresponding to one or more of the plurality of memory elements outside of an area defined in at least one dimension by at least one corresponding maximum dimensional parameter."  Bajenaru discloses elements and sections in Fig. 9 and its discussion.  The multi-dimensional nature of the data is seen in the Figure.  Russell is 

Applicant argues, on pages 10 – 11, that Russell does not disclose enabling or disabling data elements based on whether “the [first/second] dimensional sum is greater than the [first/second] maximum dimension parameter.”
The examiner disagrees.  First, as above, Applicant’s specification never describes a ‘sum.’  Therefore, the broadest reasonable interpretation is considered equivalent.  Second, this appears to be a mere statement of patentability without any explanation of the difference between Russell’s depth data being compared to a threshold (as in [0045]).  Absent any further explanation, the examiner maintains the rejection.

Applicant argues, on page 11, that “even if the zeroing-out of Bajenaru can be the "disabling" of the claims, which as described above it cannot, Bajenaru does not disclose zeroing out elements that "equal[] the difference" "between the iteration count of the inner-most loop and the count," let alone the difference between anything. Bajenaru simply zeros out based on whether the value of the element is above or below a threshold.”


Applicant argues, on pages 11 – 12, that Russell does not disclose considering maximum dimension parameters in two dimensions, and then disabling memory elements on this basis.
The examiner disagrees.  First, as above, claims 4, 11, and 19 describe disabling elements less than a sum of first and second differences.  Again, Applicant’s specification provides no discussion of a ‘sum.’  Thus, under the broadest reasonable interpretation, and as best understood by the examiner, Russell discloses multi-dimensional data and masking when depth data exceeds a threshold ([0037] and [0045]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184